Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of oleoylethanolamide as the elected compound specie is maintained. However, it appears the Applicant amended the claim to delete the elected prevention method and the elected alcohol intoxication. The modified and revisited 102 rejection below  is necessitated by Applicant’s amendment. 

				Claim Status
Claims 1-9, 15 and 16 are pending. Claims 10-14 and 17-18 are canceled. Claims 1-9 and 15-16 are examined in accordance to the elected oleoylethanolamide. The amendment filed on 11/30/2020 in response to the Non-Final office Action of 05/29/2020 is acknowledged and has been entered.

Action Summary
Claims 1-9  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anton et al., Addiction Biology, 22(3): 724-741, 2016 cited in the IDS are withdrawn in light of the deletion of “prevention” in claim 1.
s 1-9  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bilbao et al., Addiction Biology, 21(4): 859-872, 2015 Jun 2 cited in the IDS are maintained, but modified and revisited in light of claim amendment.
Claims 15 and 16 rejected under 35 U.S.C. 103 as being un-patentable over Bilbao et al., Addiction Biology, 21(4): 859-872, 2015 Jun 2 as applied to claims 1-9 as set forth in the above 102 rejection in view of Resvani et al., Alcohol Clin Exp Res Actions. 2013 Sep;37(9):1609-17, Epub 2013 Apr 23 are maintained. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bilbao et al., Addiction Biology, 21(4): 859-872, 2015 Jun 2 cited in the IDS.
Bilboa et al. teaches a method of treating alcohol consumption and alcohol relapse to a subject comprising administering an effective amount of oleylethanolamide (OEA) as an PPARα agonist during the consumption of ethanol  and before the consumption of ethanol. to the subject, wherein said administration of OEA reduced operant alcohol self-administration via a peripheral mechanism and also abolished both, cue-induced reinstatement of alcohol self-administration and the enhancement of alcohol consumption induced by a period of alcohol deprivation, see Abstract and Fig. 3A and Fig. 5. While the prior art teaches teach treatment of alcohol consumption, there  does not appear to be a manipulative difference between the subject of the prior art and that claimed because the instant specification teaches the alcohol consumption disorder is alcohol dependence syndrome, see page 10, lines 14-15. In other words, alcohol consumption disorder and alcohol dependence syndrome are synonymous according to the instant specification. Therefore, the prior art teaching of alcohol consumption reads on alcohol dependence. 
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that Bilboa does not teach a method for the relief or therapeutic treatment of alcohol dependence syndrome as currently claimed. Nor does the Examiner allege the same. In response, the Examiner finds Applicant’s argument not persuasive because the Examiner contends that alcohol dependence is the same as alcohol consumption as per the instant specification. Therefore, Biboa clearly anticipates the instant claimed as amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Bilbao et al., Addiction Biology, 21(4): 859-872, 2015 Jun 2 as applied to claims 1-11 and 13-14 as set forth in the above 102 rejection in view of Resvani et al., Alcohol Clin Exp Res Actions. 2013 Sep;37(9):1609-17, Epub 2013 Apr 23.
The teaching of Bilboa et al. has been discussed supra.
Bilboa et al. does not teach the method further comprising electrolytes, an isotonic beverage, natural juices, thistle tea, caffeine, or a combination thereof. In addition, Bilboa et al. does not teach the method further comprising a second active agent selected from the group consisting of ibuprofen, paracetamol, vitamin B12, caffeine, and a combination thereof. 
Rezvani et al. teaches a method of treating alcohol consumption in a subject comprising administering an effective amount of caffeine to said subject wherein said caffeine administration caused a significantly dose-related decrease in alcohol intake and preference during free access to alcohol and after 4-day deprivation of alcohol, see Abstract. 
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the method taught by Bilboa et al. with the method set forth by Rezvani et al. because each method is taught by the prior art to be useful for the same purpose (i.e., treating alcohol consumption aka alcohol dependence). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the 
Applicant’s argument that the data set forth in Example 11 of the instant application is clearly sufficient to rebut the 103 rejection is not persuasive because the 103 rejection is not based on the asserted unexpected result which is taught by Bilboa. The basis for the 103 rejection is to address the limitation of electrolytes, an isotonic beverage, natural juices, thistle tea, caffeine, or a combination thereof in claim 16 a second active agent selected from the group consisting of ibuprofen, paracetamol, vitamin B12, caffeine, and a combination thereof in claim 15.  
 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.